                      Case 2:20-cr-00019-JCM-NJK Document 68 Filed 02/17/21 Page 1 of 1



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                             Case No. 2:20-CR-19 JCM (NJK)
                 8                                          Plaintiff(s),                   ORDER
                 9           v.
               10     BARRY ALLEN GABELMAN,
               11                                         Defendant(s).
               12
               13            Presently before the court is defendant Barry Allen Gabelman’s motion to continue
               14     the pretrial motions deadline, calendar call, and trial dates. (ECF No. 67).
               15            The district is in the process of resuming trials subject to the presiding judge’s
               16     discretion. See Fourth Amended Temporary General Order 2020-03. Gabelman has been
               17     charged with coercion and enticement and transfer of obscene material to minors. (ECF No.
               18     67 at 2). The case is set for trial on April 19, 2021. (Id.). The defendant and government
               19     could not stipulate to a continuance. (Id.).
               20            Gabelman requests a ninety (90) day continuance because his counsel has not been
               21     able to meet with him to effectively conduct pretrial motion practice and trial preparation.
               22     (ECF No. 67 at 4). Counsel is unable to meet Gabelman in-person due to NSDC’s COVID-
               23     19 client contact limitations. (Id. at 2).
               24            The government has seven (7) days from the entry of this order to oppose Gabelman’s
               25     request for a continuance.
               26            IT IS SO ORDERED.
               27            DATED February 17, 2021.
               28                                                    __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE

James C. Mahan
U.S. District Judge
